ICJ_155_SovereignRightsCaribbeanSea_NIC_COL_2014-02-03_ORD_01_NA_00_FR.txt.                          COUR INTERNATIONALE DE JUSTICE


                             RECUEIL DES ARRÊTS,
                      AVIS CONSULTATIFS ET ORDONNANCES


                      VIOLATIONS ALLÉGUÉES
           DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                    DANS LA MER DES CARAÏBES
                           (NICARAGUA c. COLOMBIE)


                        ORDONNANCE DU 3 FÉVRIER 2014




                                2014
                         INTERNATIONAL COURT OF JUSTICE


                           REPORTS OF JUDGMENTS,
                        ADVISORY OPINIONS AND ORDERS


                          ALLEGED VIOLATIONS
               OF SOVEREIGN RIGHTS AND MARITIME SPACES
                         IN THE CARIBBEAN SEA
                           (NICARAGUA v. COLOMBIA)


                           ORDER OF 3 FEBRUARY 2014




3 CIJ1060.indb 1                                          5/12/14 09:06

                                            Mode officiel de citation :
                         Violations alléguées de droits souverains et d’espaces maritimes
                              dans la mer des Caraïbes (Nicaragua c. Colombie),
                           ordonnance du 3 février 2014, C.I.J. Recueil 2014, p. 144




                                                Official citation :
                          Alleged Violations of Sovereign Rights and Maritime Spaces
                                in the Caribbean Sea (Nicaragua v. Colombia),
                             Order of 3 February 2014, I.C.J. Reports 2014, p. 144




                                                                                1060
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-071176-0




3 CIJ1060.indb 2                                                                            5/12/14 09:06

                                                        3 FÉVRIER 2014

                                                        ORDONNANCE




                              VIOLATIONS ALLÉGUÉES
                   DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                            DANS LA MER DES CARAÏBES
                             (NICARAGUA c. COLOMBIE)




                               ALLEGED VIOLATIONS
                    OF SOVEREIGN RIGHTS AND MARITIME SPACES
                              IN THE CARIBBEAN SEA
                             (NICARAGUA v. COLOMBIA)




                                                       3 FEBRUARY 2014

                                                           ORDER




3 CIJ1060.indb 3                                                         5/12/14 09:06

                     144 	




                                    COUR INTERNATIONALE DE JUSTICE


        2014
                                                    ANNÉE 2014
      3 février
     Rôle général                                   3 février 2014
       no 155

                        VIOLATIONS ALLÉGUÉES
             DE DROITS SOUVERAINS ET D’ESPACES MARITIMES
                      DANS LA MER DES CARAÏBES

                                          (NICARAGUA c. COLOMBIE)



                                                  ORDONNANCE


                     Présents : M. Tomka, président ; M. Sepúlveda‑Amor, vice‑président ;
                                MM. Owada, Abraham, Bennouna, Skotnikov, Cançado
                                Trindade, Yusuf, Greenwood, Mmes Xue, Donoghue, M. Gaja,
                                Mme Sebutinde, M. Bhandari, juges ; M. Couvreur, greffier.


                         La Cour internationale de Justice,
                        Ainsi composée,
                        Après délibéré en chambre du conseil,
                        Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
                     graphe 1, 48 et 49 de son Règlement,
                        Vu la requête déposée au Greffe de la Cour le 26 novembre 2013, par
                     laquelle la République du Nicaragua a introduit une instance contre la
                     République de Colombie concernant un différend portant sur des « viola-
                     tions des droits souverains et des espaces maritimes du Nicaragua qui lui
                     ont été reconnus par la Cour dans son arrêt du 19 novembre 2012 [en
                     l’affaire du Différend territorial et maritime (Nicaragua c. Colombie)]
                     ainsi que sur la menace de la Colombie de recourir à la force pour com-
                     mettre ces violations » ;
                        Considérant que, le 26 novembre 2013, un exemplaire original de la
                     requête a été transmis à la Colombie ;

                     4




3 CIJ1060.indb 136                                                                               5/12/14 09:06

                     145 	 droits souverains et espaces maritimes (ord. 3 II 14)

                        Considérant que, dans sa requête, le Nicaragua a fait connaître à la
                     Cour qu’il avait désigné S. Exc. M. Carlos José Argüello Gómez comme
                     agent ; et que, par une lettre en date du 15 janvier 2014, la Colombie a fait
                     connaître à la Cour qu’elle avait désigné S. Exc. M. Carlos Gus-
                     tavo Arrieta comme agent et S. Exc. M. Manuel José Cepeda, comme
                     coagent ;
                        Considérant que, au cours d’une réunion que le président de la Cour a
                     tenue avec les agents des Parties le 23 janvier 2014, en application de l’ar-
                     ticle 31 du Règlement, l’agent du Nicaragua a indiqué que l’affaire pou-
                     vait être tranchée rapidement et a sollicité en conséquence, aux fins de la
                     préparation du mémoire, un délai de six mois à compter de l’adoption de
                     la présente ordonnance ; et que l’agent de la Colombie, se référant aux
                     questions juridiques et factuelles complexes que l’affaire soulevait, a indi-
                     qué qu’un délai de douze mois à compter du dépôt du mémoire serait
                     nécessaire pour la préparation du contre‑mémoire de son gouvernement ;

                         Compte tenu des vues des Parties,
                       Fixe comme suit les dates d’expiration des délais pour le dépôt des
                     pièces de la procédure écrite :
                         Pour le mémoire de la République du Nicaragua, le 3 octobre 2014 ;
                         Pour le contre‑mémoire de la République de Colombie, le 3 juin 2015 ;

                         Réserve la suite de la procédure.

                        Fait en français et en anglais, le texte français faisant foi, au Palais de
                     la Paix, à La Haye, le trois février deux mille quatorze, en trois exem-
                     plaires, dont l’un restera déposé aux archives de la Cour et les autres
                     seront transmis respectivement au Gouvernement de la République du
                     Nicaragua et au Gouvernement de la République de Colombie.


                                                                              Le président,
                                                                      (Signé) Peter Tomka.
                                                                               Le greffier,
                                                                  (Signé) Philippe Couvreur.




                     5




3 CIJ1060.indb 138                                                                                    5/12/14 09:06

                     PRINTED IN FRANCE



                                         ISSN 0074-4441
                                         ISBN 978-92-1-071176-0




3 CIJ1060.indb 140                                                5/12/14 09:06

